                                          Case 5:19-cv-00759-BLF Document 41 Filed 07/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MARIO JOSEPH BARDO,                             Case No. 19-00759 BLF (PR)
                                  11
                                                       Petitioner,                       ORDER DENYING MOTION FOR
                                  12                                                     EXTENSION OF TIME AS
Northern District of California




                                                 v.
 United States District Court




                                                                                         UNNECESSARY
                                  13

                                  14     KEN CLARK, Warden,
                                  15
                                                      Respondent.
                                  16                                                     (Docket No. 39)

                                  17

                                  18          Petitioner, a California state prisoner, filed a petition for a writ of habeas corpus

                                  19   under 28 U.S.C. § 2254 with the assistance of counsel. On October 28, 2019, the Court

                                  20   granted Petitioner’s motion to dismiss counsel of record and reopened the matter to permit

                                  21   Petitioner an opportunity to file an opposition to Respondent’s motion to dismiss the

                                  22   petition for failure to exhaust state court remedies. Dkt. Nos. 20, 23. Because of the delay

                                  23   in Petitioner obtaining his trial records from former counsel, the Court stayed briefing.

                                  24   Dkt. No. 37. Accordingly, Petitioner’s motion for another extension of time to file

                                  25   opposition is DENIED as unnecessary. Dkt. No. 39.

                                  26          Former counsel filed notice on June 17, 2020, that he was sending boxes containing

                                  27   Petitioner’s case files to him at CSATF on the same day. Dkt. No. 28. Accordingly,

                                  28   Petitioner shall file notice with the Court as soon as he receives the files so that the Court
                                           Case 5:19-cv-00759-BLF Document 41 Filed 07/07/20 Page 2 of 2




                                   1   can reset briefing in this matter.
                                   2            This order terminates Docket No. 39.
                                   3            IT IS SO ORDERED.
                                   4   Dated: _June 7, 2020________                        ________________________
                                                                                           BETH LABSON FREEMAN
                                   5
                                                                                           United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Mot. as Unnecessary
                                       P:\PRO-SE\BLF\HC.19\00759Bardo_deny.eot.docx

                                  26

                                  27

                                  28                                                   2
